No. 81-301
               IN THE SUPREME COURT OF THE STATE OF P4ONTANA
                                       1982



FIRST NATIONAL BANK    &    TRUST OF
WIBAUX, et al.,
                Plaintiffs and Respondents,


SECURITY BANK, N. A. AMBROSE H.
HEIMER, et al.,
                Defendants and Appellants.




Ay2eal from:    District Court of the Thirteenth Judicial District,
                In and for the County of Yellowstone, The Honorable,
                M. James Sorte, Judge presiding.

Counsel of Record:
         For Appellants :

                Ralph L. Herriott, Billings, Montana
                Joseph F. Meglen, Billings, Montana
         For Respondents:
                Towe, Ball, Enright and Mackey, Billings,
                Montana



                                  Submitted on Briefs:    March 5, 1982
                                               Decided:   July 12, 1982



Filed:   JUL 12 1 8
                 92
Mr. J u s t i c e J o h n Conway H a r r i s o n              delivered       the        Opinion     of
the Court.

            This       appeal       arises    from       an    action     for       recovery         on

four promissory notes,                  t h r e e of     w h i c h were s i g n e d a n d e x e -

c u t e d b y a p p e l l a n t , Ambrose Heimer, a n d t h e f o u r t h o f w h i c h

was s i g n e d a n d e x e c u t e d b y J o s e p h Heimer a n d g u a r a n t e e d b y

Ambrose Heimer          .
            ?'he    original         complaint       was       filed    June        9,     1978,     by

First       National        Bank     and     Trust       of    Wibaux.         The         remaining

p l a i n t i f f s were       added       subsequently.               After        preliminary

p l e a d i n g s t r i a l was s e t f o r May 1 4 , 1 9 7 9 .

            In response t o            interrogatories of               February 7,              1979,

Ambrose Heimer s t a t e d ,           " D e f e n d a n t Ambrose Heimer i n t e n d s t o

make Edward Towe a d e f e n d a n t by way o f c r o s s - c l a i m                      to assert

this.   "



            The o r i g i n a l t r i a l d a t e was v a c a t e d       i n May 1 9 7 9 a n d

leave       to   f i l e a n amended c o m p l a i n t p u r s u a n t        to stipulation

o f t h e p a r t i e s was g r a n t e d S e p t e m b e r 4 ,    1979.        Edward T o w e ' s

d e p o s i t i o n was t a k e n J u l y 2 ,      1980.        A tentative              trial date

i n O c t o b e r was v a c a t e d b e c a u s e o f i l l n e s s o f c o u n s e l , a n d i n

A u g u s t 1 9 8 0 a new t r i a l d a t e was s e t f o r S e p t e m b e r 11.                    On

S e p t e m b e r 4 , Heimer f i l e d a m o t i o n f o r c o n t i n u a n c e s u p p o r t e d

by    an     affidavit         of    Ralph        Herriott,       appellants'               counsel,

c l a i m i n g G r a n t I n v e s t m e n t Funds is a p a r t n e r s h i p and n o t a l l

partners         had    been    joined       in    the    l a w s u i t and    a l s o clainning

n o t a l l o f t h e r e a l p a r t i e s i n i n t e r e s t h a d b e e n made p a r t y

to    the    lawsuit.           The m o t i o n was g r a n t e d ,       a n d a new t r i a l

d a t e s e t f o r September 30.                 T h a t t r i a l d a t e was v a c a t e d o n

S e p t e m b e r 1 0 and r e s e t f o r November 2 4 , a n d t h e p a r t i e s w e r e

o r d e r e d t o c o m p l e t e d i s c o v e r y b y November 1 0 , 1 9 8 0 .

            On November          10,    1980,      d e f e n d a n t s Ambrose           and J o s e p h
Heimer       filed      a n amended a n s w e r ,          which      included           a    counter-

claim,      cross-complaint              a n d two t h i r d p a r t y c o m p l a i n t s .         The

District        Court       granted          respondents'         motion         to      strike      the

amended        answer,       cross-complaint              and     third      party complaints

by o r d e r o f      November         24.        T r i a l was    held       o n November           24,

1980, and judgment                 entered i n favor of              r e s p o n d e n t s o n March

3 , 1981.

            Appellants set out                  three     issues       for     review         by    this

Court:         (1) W h e t h e r    the District Court erred in f a i l i n g t o

a l l o w Ambrose Heimer t o j o i n Edward Towe a n d J a m e s U p d i k e a s

third party defendants;                     ( 2 ) w h e t h e r t h e named p l a i n t i f f s a r e

real parties in interest;                      and     (3) whether           a t t o r n e y f e e s of

18% of       t h e amount d u e o n t h e p r o m i s s o r y n o t e s w e r e p r o p e r l y

assessed.

            The s o u r c e o f t h e f i r s t i s s u e i s a p p e l l a n t s '            amended

answer       which      included        a     counterclaim,           cross-complaint                and

two     third       party      complaints.               The      amended        answer,           dated

November        10,     1980,      included        t h i r d p a r t y c o ~ n p l a i n t sa g a i n s t

Edward Towe and l a t e r J a m e s U p d i k e .

            In granting respondents'                    motion t o s t r i k e t h e appel-

lants'      amended a n s w e r ,         including         the    two     third         party      com-

plaints,        the District Court determined t h a t t h e contentions

p r o p o s e d by t h e a p p e l l a n t s c o n s t i t u t e d , " a t b e s t , "       a permis-

s i v e p l e a d i n g " t h e s u b s t a n c e o f w h i c h would n o t b e e f f e c t e d

by n o t i n c l u d i n g i t i n t h e p r e s e n t t r i a l . "

            Respondents argue                 t h a t s i n c e t h e amended a n s w e r w a s

f i l e d more t h a n t w e n t y d a y s a f t e r        i t was s e r v e d a n d w i t h o u t

l e a v e of    t h e c o u r t o r w r i t t e n c o n s e n t of       the adverse party,

i t was n o t p r o p e r l y b e f o r e t h e c o u r t .       R u l e 1 5 ( a ) , M.R.Civ.P.

R e s p o n d e n t s a l s o a r g u e t h e a t t e m p t t o add a d d i t i o n a l p a r t i e s
w a s d e f e c t i v e f o r t h e same r e a s o n s u n d e r R u l e 2 1 , M.R.Civ.P.

           Even       if   t h e a p p e l l a n t s h a d moved t h e c o u r t p r o p e r l y

t o amend t h e p l e a d i n g s a n d a d d a d d i t i o n a l          parties,         respon-

dents claim,           t h e District Court properly exercised its d i s -

cretion         in    granting        the    motion         to     strike        in     that     the

amendment was u n t i m e l y .

           As    previously noted,               the     appellants'          amended a n s w e r

included a cross-complaint,                      c o u n t e r c o m p l a i n t , a n d two t h i r d

p a r t y complaints.            S i n c e t h e s e v a r i o u s c o m p l a i n t s were n o t

severed      from one a n o t h e r         and were         included a s p a r t of             the

amended a n s w e r R u l e 1 5 ( a ) , M.R.Civ . P . ,           governs.

           A p p e l l a n t s f i l e d t h e i r amended a n s w e r o n November 1 0 ,

1980.       Respondents             subsequently          filed      a    motion       to     strike

which     is t h e o n l y method o f             d e t e r m i n i n g w h e t h e r a n amended

pleading        h a s been      improperly f i l e d .            Westlake v.            District

C o u r t ( 1 9 4 6 ) , 1 1 8 Mont. 414,      1 6 7 P.2d 588;     Paramount P u b l i x

C o r p . v . B o u c h e r ( 1 9 3 3 ) , 9 3 Mont. 3 4 8 , 1 9 P.2d 2 2 3 .

           After a responsive pleading                       is s e r v e d o r twenty d a y s

a f t e r a n o r i g i n a l p l e a d i n g is s e r v e d , a p a r t y may amend h i s

p l e a d i n g o n l y by l e a v e o f c o u r t o r by w r i t t e n c o n s e n t o f t h e

adverse party.             R u l e 1 5 ( a ) , M.R.Civ.P.

           Appellants here d i d not have w r i t t e n consent of                               re-

s p o n d e n t s a n d f i l e d t h e i r amendment w i t h o u t l e a v e o f c o u r t .

Therefore,           the District Court did                 not     err    in granting           the

m o t i o n t o s t r i k e t h e amended a n s w e r .

           The       second     issue       to    be    considered          is    whether        the

named     plaintiffs,          F i r s t National         Bank     and     Trust       of     Wibaux

(hereinafter           First      National),           Richey      National           Bank,     Towe

F o u n d a t i o n and G r a n t    Investment          Fund,     are     real       parties      in

t h i s action.
             The    District            Court's            findings       of    fact   will         not    be

disturbed           by   this           Court         if     they     are       supported          by     the

evidence.           W a s h i n g t o n W a t e r a n d Power v . Morgan E l e c t r i c Co.

( 1 9 6 8 ) , 1 5 2 Mont. 1 2 6 , 448 P.2d 6 8 3 ; R u l e 5 2 ( a ) , M.R.Civ.P.

             The D i s t r i c t C o u r t f o u n d t h a t F i r s t N a t i o n a l was t h e

holder       of     legal        title        to     each    of     the     promissory            notes    in

question           and   that           it    holds         trust     authority            and      powers

regarding each note.                     The c o u r t c o n c l u d e d t h a t F i r s t N a t i o n a l

was t h e r e a l p a r t y i n i n t e r e s t a n d was e n t i t l e d                    to    receive

t h e m o n i e s owed u n d e r e a c h p r o m i s s o r y n o t e .

             We    find substantial                   evidence both             in   the     transcript

and t h e e x h i b i t s s u p p o r t i n g t h e D i s t r i c t C o u r t and t h e r e f o r e

a f f i r m its finding.

             Appellants also claim a s error                              the District Court's

award of a t t o r n e y f e e s .             The D i s t r i c t C o u r t a w a r d e d a t t o r n e y

f e e s of     10% of            the    unpaid           principal        and   interest          of     each

note.        T h i s was t h e minimum a m o u n t a g r e e d upon                         i n each of

t h e n o t e s a n d was a l s o s u p p o r t e d b y a n h o u r l y d o c u m e n t a t i o n

o f a t t o r n e y time b y r e s p o n d e n t s '          counsel.

             The     determination                  of     reasonable           attorney          fees     is

w i t h i n t h e d i s c r e t i o n of           t h e D i s t r i c t C o u r t and w i l l n o t b e

changed        unless abuse of                  discretion          i s shown.             K a d i l l a k v.

Montarla D e p t . o f S t a t e L a n d s ( 1 9 8 2 ) , - Mont.                       -,         6 4 3 P.2d
1 1 7 8 , 39 S t . R e p .       773;     G l i c k v.      S t a t e o f Montana          (1974), 165
Mont. 307,      528 P.2d 686;    L u e b b e n v . M e t l e n ( 1 9 4 0 ) , 1 1 0 Mont.
3 5 0 , 1 0 0 P.2d 935.                W e f i n d no a b u s e o f d i s c r e t i o n h e r e .

           A£ f i rmed       .
We concur:



  x&P,w6.d&
     Chief Justice




Mr. Justice Gene B. Daly dissenting:
       I would reverse.




                                       Justice   //